                 IN THE UNITED STATES DISTRICT COURT                            2/5/2019
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 ERIK POWELL,

                            Plaintiff,             No. CV 17-15-BU-SEH

 vs.
                                                   ORDER
 MONTANA STATE UNIVERSITY,
 DR. ROBERT MOKWA, and JYL
 SHAFFER, employees of Montana
 State University, sued in their official
 capacity,

                            Defendants.

       The parties having filed a joint stipulation for the status conference set for

February 13, 2019, at 10:00 a.m. to be conducted via telephonic conference call,

       ORDERED:

       The Court will conduct the status conference set for 10:00 a.m. on February

13, 2019, via telephonic conference call. Counsel shall call 1-858-812-0972

followed by 3000038# before the scheduled time to be connected to the

conference.

       DATED this ~ a y of February, 2019.




                                            k~9United States District Judge
